McAnany, J.:
Jason Mashaney s convictions for sex crimes were set aside and a new trial was ordered. Before the retrial Mashaney pled guilty to amended charges. He tiren sued his criminal defense lawyers for malpractice, but the district court dismissed his claims. Mashaneys appeal raises the following issues; (1) whether the Board of Indigents’ Defense Services (BIDS) maybe sued for legal malpractice; (2) whether Mashaneys civil malpractice claims against the individual attorneys are barred by our 2-year statute of limitations; (3) whether such malpractice claims are dependent upon Mashaney showing that he was actually innocent of the crim*598inal charges for which he was convicted; and (4) if so, whether an Alford plea of guilty to amended charges foreclosed Mashaney from proving his innocence.
We conclude that (1) BIDS, a subordinate government agency, does not have the capacity to sue or be sued. Therefore, BIDS was properly dismissed as a party. (2) With respect to the statute of limitations issue, Mashaney’s cause of action for legal malpractice did not accrue until he obtained postconviction relief. Here, the postconviction relief resulted in Mashaney being granted a new trial. But the retrial did not take place because Mashaney pled guilty to reduced charges. (3) In his legal malpractice case Mas-haney would have been required to show that he was actually innocent of the sex crimes for which he was tried and convicted in order to prevail. (4) But Mashaney pled guilty to amended charges, and he cannot show that the factual bases for his guilty pleas were different from the facts that led to his original convictions at trial. Thus, the district court did not err in determining that based upon his guilty pleas Mashaney was foreclosed from proving at a malpractice trial that he was innocent of the acts for which he was originally convicted. Based upon these determinations, we affirm the ultimate ruling of the district court.

Facts and Procedural History

In September 2003, Jason Mashaney was accused of committing indecent sexual acts with his 5-year-old daughter. Mashaney was charged in Sedgwick County with aggravated criminal sodomy and two counts of aggravated indecent liberties with a child. After a preliminary hearing, Mashaney was bound over for trial. The court appointed attorney (now defendant) Sarah Sweet-McKinnon to represent him in the criminal proceedings.
Mashaney s first trial resulted in a mistrial. In July 2004, Mas-haney was retried and convicted on all three counts. Mashaney moved pro se for posttrial relief, claiming his trial lawyer had been ineffective. The district court appointed counsel for Mashaney and conducted a hearing on his motion. In November 2004, the district court denied Mashaney s motion, and he was sentenced to prison.
*599Mashaney appealed his convictions to this court where he was represented by attorney (now defendant) Virginia A. Girard-Brady. In April 2007, this court affirmed Mashaney s convictions, and the Supreme Court declined further review. See State v. Mashaney, No. 94,298, 2007 WL 1109456 (Kan. App. 2007) (unpublished opinion), rev. denied 284 Kan. 949 (2007).
In April 2008, Mashaney moved for relief under K.S.A. 60-1507 based on ineffective assistance of appellate counsel. The district court denied relief, but in September 2010 our court reversed and remanded for an evidentiary hearing. See Mashaney v. State, No. 101, 978, 2010 WL 3731341 (Kan. App. 2010) (unpublished opinion). In April 2011, following the mandated evidentiary hearing on Mashaney s motion, the district court set aside Mashaney s convictions. The district court found that due to appellate counsel’s deficient performance, Mashaney “ ‘ “was prejudiced to the extent that there is a reasonable probability that, but for counsel’s deficient performance, the appeal would have been successful.” [Citations omitted.]’ State v. Smith, 278 Kan. 45, 51-52, 92 P.3d 1096 (2004).” Mashaney’s case was placed back on the trial calendar.
In December 2011, in advance of his retrial and pursuant to a plea agreement with the State, Mashaney entered an Alford plea of guilty to two counts of attempted aggravated battery and one count of aggravated endangering of a child. See North Carolina v. Alford, 400 U.S. 25, 91 S. Ct. 160, 27 L. Ed. 2d 162 (1970). The court accepted his plea and imposed a 72-month prison sentence to be followed by 12 months of postrelease supervision, a sentence that was somewhat less than tire time Mashaney had already served on his original conviction. Mashaney was released from custody.
In January 2012, Mashaney commenced this action for legal malpractice against BIDS, Sweet-McKinnon, and Girard-Brady, claiming that on account of their negligent representation in his criminal case he was “forced to serve nearly eight (8) years in prison which would not have occurred had he received proper representation.” Mashaney claimed he was innocent of the charges. He alleged that he “adamantly contested the allegations from the very beginning and strongly denies that he ever abused his yotmg daughter.”
*600Mashaney claimed both economic and noneconomic damages. He claimed that when he was arrested he was employed by his stepfather in a home improvement business and that as a result of his wrongful conviction he “lost eight (8) years of wages and development of his career while improperly imprisoned.” He also claimed his imprisonment interfered with his relationship with his children as well as with “several family members and friends who passed away while he was in prison.”
BIDS moved to dismiss on the grounds that it lacked tire capacity to be sued. Sweet-McKinnon answered the petition, claiming that Mashaney was estopped from pursuing this action by the guilty plea he entered in December 2011. In her answer Girard-Brady claimed estoppel and waiver and contended that Mashaney s claim was barred by the 2-year statute of limitations. These defenses came before the court on motions to dismiss and for judgment on the pleadings, which the court granted.
Mashaney’s appeal again brings the matter before us.

BIDS’s Capacity to Be Sued

BIDS claims that under the rule expressed in Hopkins v. State, 237 Kan. 601, 702 P.2d 311 (1985), as a subordinate government agency BIDS lacks the capacity to be sued. Whether BIDS can be sued is a question of law over which our review is unlimited. See American Special Risk Management Corp. v. Cahow, 286 Kan. 1134, 1141, 192 P.3d 614 (2008).
In Hopkins our Supreme Court considered whether die Kansas Highway Patrol may be sued. The court ruled that while the State of Kansas may be sued for the acts of its subordinate governmental agencies, the state’s subordinate governmental agencies do not in and of diemselves have the capacity to sue or be sued in the absence of an authorizing statute. 237 Kan. at 606 (citing Erwin v. Leonard, 166 Kan. 630, 203 P.2d 207 [1949]; Dellinger v. Harper County Social Welfare Board, 155 Kan. 207, 124 P.3d 513 [1942]; Murphy v. City of Topeka, 6 Kan. App. 2d 488, 630 P.2d 186 [1981]). The court noted that there are statutes granting the capacity to sue and be sued to the Kansas Turnpike Authority and the Kansas Highway Commission, but there is no such statutory *601authority for suits by or against the Kansas Highway Patrol. Thus, the Kansas Highway Patrol may not be sued as an entity. Hopkins, 237 Kan. at 606-07.
Here, the Indigents’ Defense Services Act, K.S.A. 22-4501 et seq., governs the general functions and responsibilities of BIDS. We note that under K.S.A. 22-4520, BIDS is forbidden to make any decisions regarding die handling of a criminal case to which one of its attorneys is assigned. While lawyers engaged by BIDS to provide legal services to indigent criminal defendants may be subject to civil liability for professional negligence under some circumstances, we find no statute or other authority that grants to BIDS as a separate entity the capacity to sue or be sued. Thus, we conclude that BIDS was properly dismissed from the case.

Statute of Limitations

The district court granted judgment on the pleadings to Girard-Brady and Sweet-McKinnon based on Mashaney s failure to commence his malpractice action within the 2-year limitations period found in K.S.A. 60-513(a)(4). The district court determined that the 2-year statute of limitations began to run when it was apparent to Mashaney that his attorneys’ malpractice caused him injury, without regard to when he obtained postconviction relief.
We have unlimited review over Mashaney’s claim that the district court erred in granting judgment on the pleadings to die lawyer defendants. See Louisburg Building & Development Co. v. Albright, 45 Kan. App. 2d 618, 655, 252 P.3d 597 (2011). Further, our unlimited review extends to matters of statutory interpretation, which we have here. See Unruh v. Purina Mills, 289 Kan. 1185, 1193, 221 P.3d 1130 (2009).
In Pancake House, Inc. v. Redmond, 239 Kan. 83, 87, 716 P.2d 575 (1986), the court discussed the four rules for determining the accrual of a cause of action for attorney malpractice: (1) the occurrence rule (when the negligent act occurred), (2) the damage rule (when plaintiff suffers damages), (3) the discovery rule (when the facts giving rise to the claim are discoverable), and (4) the continuous representation rule (when the attorney-client relationship ends).
*602Under K.S.A. 60-513(b), the applicable statute, Mashaney’s legal malpractice claims
“shall not be deemed to have accrued until the act giving rise to the cause of action first causes substantial injury, or, if the fact of injury is not reasonably ascertainable until some time after the initial act, then the period of limitation shall not commence until the fact of injury becomes reasonably ascertainable to the injured party.”
Mashaney claims his trial counsel committed malpractice in his criminal trial which resulted in him being wrongfully convicted and wrongfully imprisoned. Looking only to the statute, it would seem that Mashaney s malpractice claim against his trial counsel would have accrued, and the 2-year limitation period would have started to run, in 2004 when he was convicted and sentenced to prison. That is when the fact of injury was reasonably apparent. He did not commence this action until January 2012.
Mashaney also claims his appellate counsel committed malpractice in not raising in his direct appeal issues that could have resulted in a reversal of his convictions. Again looking only to the statute, it would seem that Mashaney’s malpractice claim against his appellate counsel would have accrued, and the 2-year limitation period would have started to run, in September 2007 when, after Mashaney’s conviction was affirmed by this court, the Supreme Court denied Mashaney’s petition for review and the mandate was issued. Mashaney commenced this action more than 2 years after these dates.
It would seem that applying the rules in Pancake House to Mas-haney’s claims, his claims of lawyer malpractice were barred by the 2-year statute of limitations. But, in order to avoid the plain reading of K.S.A. 60-513(b), Mashaney relies on the ruling in Canaan v. Bartee, 276 Kan. 116, 72 P.3d 911 (2003), to establish that his causes of action for legal malpractice did not accrue until April 2011 when the district court, ruling on Mashaney’s postconviction K.S.A. 60-1507 motion, set aside his conviction and ordered a new trial on account of the ineffective assistance of his counsel. Mas-haney commenced this tort action in January 2012, less than a year later.
*603In Canaan our Supreme Court stated: “[W]e adopt the rule that a person convicted in a criminal action must obtain postconviction relief before maintaining an action alleging malpractice against his former criminal defense attorneys.” 276 Kan. at 117.
Canaan did not involve the statute of limitations. Rather than being asked to decide whether Canaan was too late in commencing his legal malpractice case, the court had to determine whether Canaan commenced his malpractice case too early because his causes of action had not yet accrued.
The timeline in Canaan is as follows:
11/95 Canaan is convicted of first-degree murder, aggravated robbery, and aggravated burglaiy.
1/98 Canaan files suit against his former trial and appellate counsel and against his trial counsel’s investigator, asserting various claims including claims of legal malpractice.
7/98 The Kansas Supreme Court affirms Canaan’s convictions.
3/02 The defendants move for summary judgment on Canaan’s malpractice claims, arguing that Canaan’s causes of action had not yet accrued because he had not been exonerated in any postconviction proceedings in his criminal case. The district court grants summary judgment for defendants on Canaan’s malpractice claims. Canaan appeals.
9/02 The district court holds an evidentiary hearing on a K.S.A. 60-1507 motion Canaan filed sometime before 3/02. Canaan claims in the motion that he was denied the effective assistance of counsel at his trial. Following this hearing, the district court finds Canaan did not have ineffective counsel at his trial.
On appeal, our Supreme Court adopted the exoneration rule, finding that Canaan was required to be exonerated through post-*604conviction relief before he could sue his attorneys for legal malpractice. We pause to note that “exoneration” as discussed in Canaan is not the Webster’s Dictionary land, which involves discharging one from legal or moral responsibility. See Webster’s Third New International Dictionary 797 (2002). To be exonerated through postconviction relief can consist of having a conviction set aside and a new trial ordered, thereby placing the defendant in continued jeopardy rather than discharging him or her from further criminal proceedings. That is what happened to Mashaney. Further, exoneration is different from actual innocence, as we will discuss later.
The Canaan court made no express ruling about how the exoneration rule affects the commencement date for the running of the statute of limitations in a criminal defendant’s legal malpractice action. But the Canaan court did discuss the interplay between the statute of limitations and the exoneration rule:
“Canaan also points out that difficulty in applying the statute of limitations has often led courts to reject the exoneration rule. Application of the statute of limitations in legal malpractice cases is troublesome, regardless of the context in which it arises. We have recognized a variety of theories which determine when a cause of action for legal malpractice accrues and when the statute of limitations begins to run and stated that determination of which theory applies depends upon the facts and circumstances of each case. Pancake House, Inc. v. Redmond, 239 Kan. 83, 87, 716 P.2d 575 (1986). In Dearborn Animal Clinic, P.A. v. Wilson, 248 Kan. 257, 270, 806 P.2d 997 (1991), we recognized that, in some cases, accrual of the cause of action is dependent upon resolution of underlying litigation. Such civil cases would share many of the problems inherent in adoption of the exoneration rule. These problems do not outweigh what we view as the sounder policy and rationale of the exoneration rule.” Canaan, 276 Kan. at 130-31.
According to Mashaney, this language in Canaan about the accrual of a cause of action being dependent upon resolution of underlying litigation teaches that his malpractice claim did not accrue so as to begin the running of the 2-year period of the statute of limitations until he received postconviction relief.
But the district court was not convinced that the Canaan court “intended for its adoption of the exoneration rule to establish, by implication, an accrual period for legal malpractice contraiy to that set forth in K.S.A. 60-513(b).” Rather, the district court interpreted *605Canaan as directing that limitations problems created by the exoneration rule be dealt with by the principles discussed in Dearborn Animal Clinic, P.A. v. Wilson, 248 Kan. 257, 806 P.2d 997 (1991).
Dearborn involved a suit against the plaintiff s lawyer for negligently drafting a sales contract. The timeline for the facts of that case is as follows:
11/85 The defendant drafts a sales contract for his client, Dear-born Animal Clinic, P.A. The contract was supposed to provide for the sale of stock to be paid through monthly installments.
12/85 The buyer informs the seller, Dearborn, that he will not purchase the stock and considers the contract as giving him an option to purchase the stock which he chooses not to exercise.
(Dearborn suffers damages at this point and the fact of injury is apparent, but it is unclear whether the damages are the result of the attorney s poor drafting of the contract or the buyer’s wrongful refusal to honor the contract.)
2/86 Dearborn, with a new attorney, sues buyer for breach of the contract to purchase the stock.
(The suit is based on the premise that Dearborn has a valid contract for the sale of stock and that the buyer has breached the contract.)
6/86 Dearborn receives interrogatory answers that make it apparent that the sales agreement contained only an option to purchase the stock.
(Dearborn now knows that the act that caused its damages from being unable to sell the stock was its lawyer’s negligence, not the buyer’s wrongful refusal to honor the contract.)
*6063/87 District court grants summary judgment to buyer, finding that the contract gave the buyer the option to purchase the stock and the buyer could elect whether to exercise the option.
8/88 Dearborn sues its attorney for malpractice in drafting the sales contract. The attorney-defendant responds that the claim is barred by the 2-year statute of limitations.
The Supreme Court determined that Dearborn sustained damages in December 1985 when the buyer refused to buy the stock. But it was not apparent to Dearborn that the act causing damages was the defendant’s negligent draftsmanship (as opposed to the buyer’s refusal to honor the contract) until June 1986. The court concluded that the 2-year statute of limitations started to run in June 1986, and Dearborn’s August 1988 suit was 2 months too late.
In so ruling the court noted:
“In a legal malpractice action in which there is underlying litigation which may be determinative of tire alleged negligence of the attorney, the better rule, and tire one which generally will be applicable under K.S.A. 60-513(b), is that the statute of limitations does not begin to run until tire underlying litigation is finally determined. Ordinarily, as long as there is a good faith dispute, a layperson could not reasonably be expected to know that tire dispute was caused by his attorney’s negligence and the mere filing of an underlying lawsuit would not automatically trigger the running of tire statute but would usually require a final determination of such an action. However, the rule that the underlying litigation must be finally determined before the statute of limitations begins to run cannot be arbitrarily applied in every case. If it is clear that the plaintiff in a potential legal malpractice action has incurred injury and if it is reasonably ascertainable that such injury was the result of tire defendant attorney’s negligence, tiren under K.S.A. 60-513(b) the statute begins to run at the time that it is reasonably ascertainable that the injury was caused by the attorney’s malpractice even though tire underlying action may not have been finally resolved.” Dearborn, 248 Kan. at 270.
In our present case, the district court interpreted these comments from Dearborn as “an endorsement of the ‘two-track’ approach adopted by a number of jurisdictions.” The two-track approach is described in Coscia v. McKenna & Cuneo, 25 Cal. 4th 1194, 25 P.3d 670 (2001). Coscia involved a criminal defendant *607who sued his lawyer for malpractice after accepting a plea bargain in his criminal case. The criminal defendant claimed his plea was based on bad advice from his lawyer. The two-track approach described in Coscia requires a criminal defendant to bring the malpractice action within the statutory limitation period using traditional standards for determining when the cause of action accrues and without first obtaining relief in postconviction proceedings. But tiren, according to Coscia, the trial court should stay the malpractice action “during the period in which such a plaintiff timely and diligently pursues postconviction remedies.” 25 Cal. 4th at 1210-11. Thus, the two tracks are: (1) the new malpractice action which is temporarily stayed, and (2) the old criminal case in which the criminal defendant continues to pursue postconviction relief.
Thus, according to the district court in our present case, Mas-haney had to sue his lawyer within the limits discussed in Pancake House and then have the malpractice action stayed until he obtained postconviction relief in his criminal case. Because Mashaney did not do so but waited until after he obtained postconviction relief to bring this suit, the district court found that his malpractice action was untimely.
We read Canaan differently than did the district court. The court in Canaan determined that the district court properly dismissed the plaintiff s malpractice action because it had not yet accrued. As noted earlier, in doing so the Canaan court observed that the “[application of the statute of limitations in legal malpractice cases is troublesome, regardless of the context in which it arises.” 276 Kan. at 130. Dearborn was one such case. But in the context of a criminal defendant suing defense counsel for malpractice, the Supreme Court concluded: “These problems do not outweigh what we view as the sounder policy and rationale of the exoneration rule.” Canaan, 276 Kan. at 130-31. Thus, notwithstanding the accrual issue analyzed in the legal malpractice action in Dearborn, which related to counsel’s performance in a civil matter, when a criminal defendant sues for legal malpractice, that cause of action does not accrue until the defendant has been “exonerated” in post-conviction proceedings. “A person convicted in a criminal action must obtain postconviction relief before maintaining an action al*608leging malpractice against his or her former criminal defense attorneys.” Canaan, 276 Kan. 116, Syl. ¶ 2.
In arriving at our conclusion about when Mashaney’s cause of action accrued, the touchstone event for commencing the running of the statute of limitations, we are mindful that at different points in the Canaan opinion tire court referred to postconviction exoneration as a “prerequisite” or a “precondition.” We take this to mean that without exoneration, the cause of action does not accrue. The Canaan court addressed this point in response to Canaan’s argument that “an exoneration rule violates his constitutional right to seek remedy by court action for harm cause by attorney malpractice”:
“[T]he adoption of the exoneration rule could be construed simply as a recognition that a plaintiff has no cause of action until he or she can establish the causation element of his or her claim. In other words, until a plaintiff has been exonerated, his or her criminal conduct and not his or her attorney’s negligence is the proximate cause of his or her incarceration. Under this theory, the plaintiff has no cause of action deserving of constitutional protection until exoneration occurs. We find no merit in Canaan’s constitutional challenge to the exoneration rule.” 276 Kan. at 131.
Mashaney’s claims were not barred by the 10-year statute of repose found in K.S.A. 60-513(b): “[B]ut in no event shall an action be commenced more than 10 years beyond tire time of tire act giving rise to the cause of action.” Under Canaan, the conduct of Mashaney’s trial and appellate counsel did not mature into actionable claims until Mashaney obtained postconviction relief, and this action was commenced within 2 years thereafter and within 10 years following the conduct giving rise to his claims. Thus, under tire principle announce in Canaan, Mashaney’s claim was brought in timely fashion: not too early, he waited until obtaining postcon-viction relief; and not too late, he commenced this action within 2 years thereafter and before the bar of the statute of repose.
This approach is consistent with dicta from the federal district court interpreting Kansas substantive law. In Holmes v. Boat, No. Civ. A. 04-2591-CM, 2005 WL 2122315 (D. Kan. 2005) (unpublished opinion), Holmes was convicted in 1979 of rape, aggravated burglary, and aggravated kidnapping. In 2003, Holmes obtained *609postconviction relief from the Tenth Circuit, which found that Holmes had been denied meaningful counsel because his trial counsel failed to call two alibi witnesses at trial. 2005 WL 2122315, at *1. But the district court determined that Holmes’ 2004 malpractice action against his trial lawyer was barred by the 10-year statute of repose found in K.S.A. 60-513(b). In doing so, the court expressed its preference for the two-track approach of Coscia, but noted: “When the Kansas Supreme Court adopted the exoneration rule it recognized, by implication, that a legal malpractice claim would not accrue, and the two-year statute of limitations would not begin to run, until exoneration occurred.” Holmes, 2005 WL 2122315, at *7.
This approach is also consistent with the approach followed by the courts in Iowa, Oregon, Alaska, New York, and Massachusetts. See Trobaugh, v. Sondag, 668 N.W.2d 577 (Iowa 2003); Stevens v. Bispham, 316 Or. 221, 851 P.2d 556 (1993); Shaw v. State, Dept. of Admin., PDA, 816 P.2d 1358 (Alaska 1991); Glenn v. Aiken, 409 Mass. 699, 569 N.E.2d 783 (1991); Carmel v. Lunney, 70 N.Y.2d 169, 511 N.E.2d 1126, 518 N.Y.S.2d 605 (1987).
We conclude that the district court erred in concluding that Mashaney’s claim was barred by the 2-year statute of limitations.

Actual Innocence

This brings us to the second impediment to Mashaney’s malpractice action as determined by the district court: his failure to prove that he was innocent. Because Mashaney entered a guilty plea to amended charges before any retrial could take place, the district court found he would have been unable to establish in his malpractice case that he would have been proven innocent had the retrial of his criminal case gone forward.
Mashaney claims this holding was in error. He argues that in order to proceed with his malpractice case he only needed to show that he was exonerated by having his original conviction overturned and his case remanded for a new trial.
While the court in Canaan determined that exoneration, in the form of postconviction relief, is necessary before a criminal defendant may bring a legal malpractice action against defense coun*610sel, the court saved for a later day the question whether actual innocence must also be shown in order to successfully prosecute such an action. 276 Kan. at 132.
We consider this issue in the context of motions to dismiss, which the district court granted. Mashaney s malpractice action was filed in the same district court where he was originally convicted of aggravated criminal sodomy and aggravated indecent liberties with a child. It was also the same court where he ultimately entered an Alford plea of guilty to attempted aggravated battery and aggravated endangering of a child. In considering the defendant’s motions to dismiss, the district court was entitled to take judicial notice of its own records in Mashaney’s criminal case. Ordinarily, when the district court ruling on a motion to dismiss considers matters beyond the face of the pleading, the rules relating to summary judgments apply. K.S.A. 60-212(b)(6). But when matters outside die face of the pleading are proper objects for judicial notice, a motion to dismiss need not be treated as a summary judgment motion. See Tal v. Hogan, 453 F.3d 1244, 1264 n.24 (10th Cir. 2006); 5B Wright & Miller, Federal Practice and Procedure: Civil 3d § 1357 (3d ed. 2004).
Our review of the district court’s ruling on a motion to dismiss is unlimited. In our review we assume the facts alleged by Mas-haney are true, along with any inferences we can reasonably draw from those facts. We then decide whether the facts and inferences state a claim based on Mashaney’s theory or any other possible theory. See Campbell v. Husky Hogs, 292 Kan. 225, 227, 255 P.3d 1 (2011).
To resolve Mashaney’s claim diat the district court erred in dismissing his suit for failure to state a claim, we must resolve two questions: (1) does Kansas require that Mashaney prove he was actually innocent of the criminal charges against him in order for him to prevail on his claim of legal malpractice against his former defense counsel; and, if it does, (2) did Mashaney’s Alford plea make it impossible for him to prove his innocence?
• Actual Innocence as a Necessary Element
The element of actual innocence in states that have adopted it requires the plaintiff to establish at trial by a preponderance of the *611evidence that he or she was innocent of the charge which formed the basis of the conviction. See Shaw v. State, Dept. of Admin., PDA, 816 P.2d 1358, 1360 (Alaska 1991) (Shaw I); Steele v. Kehoe, 747 So. 2d 931, 933 (Fla. 1999); Berringer v. Steele, 133 Md. App. 442, 484, 758 A.2d 574 (2000); Morgano v. Smith, 110 Nev. 1025, 1029, 879 P.2d 735 (1994); Stevens v. Bispham, 316 Or. 221, 238, 851 P.2d 556 (1993); Bailey v. Tucker, 533 Pa. 237, 250-51, 621 A.2d 108 (1993); Gibson v. Trant, 58 S.W.3d 103, 117 (Tenn. 2001); Peeler v. Hughes & Luce, 909 S.W.2d 494, 497-98 (Tex. 1995); and Adkins v. Dixon, 253 Va. 275, 281-82, 482 S.E.2d 797 (1997).
In Kansas, claims of legal malpractice must meet the following requirements:
“[I]n order to prevail on a claim of legal malpractice, a plaintiff is required to show (1) the duty of the attorney to exercise ordinary skill and knowledge, (2) breach of that duty, (3) a causal connection between the breach of duty and the resulting injury, and (4) actual loss or damage.” Bergstrom v. Noah, 266 Kan. 847, 874, 974 P.2d 531 (1999).
In a legal malpractice action, Kansas applies the “ "but for rule” of causation discussed in Webb v. Pomeroy, 8 Kan. App. 2d 246, 249, 655 P.2d 465 (1983): “But for the negligence of our attorney we would have had a successful result in the (underlying) lawsuit.” The Canaan court recognized this rule as one which a plaintiff must satisfy. 276 Kan. at 120.
Mashaney was “exonerated” when the court set aside his conviction for committing indecent acts with his 5-year-old daughter and ordered a new trial at which he faced the possibility of another conviction. This type of “exoneration” satisfies the prerequisite identified in Canaan for bringing a legal malpractice suit. But exoneration in this sense does not constitute a showing of actual innocence. The court in Canaan did not reach the actual innocence issue because it determined that Canaan had not been exonerated, so his cause of action had not yet accrued.
The concept of actual innocence goes beyond the notion of exoneration discussed in Canaan and beyond the traditional notion that the plaintiff in a legal malpractice action must show that the *612outcome of the criminal case would have been more favorable but for the attorneys negligence. See Webb, 8 Kan. App. 2d at 249.
For example, it may be clear that a defendant accused of murder intentionally took the victim’s life, but the defendant may have a jurisdictional defense based on the fact that the murder did not occur in the jurisdiction where the defendant was tried. The defendant may be exonerated by an appellate court setting aside the defendant’s conviction, and the criminal defendant can rightly claim that tire outcome of the case would have been more favorable but for the attorney’s negligence, but that hardly constitutes the establishment of actual innocence.
Similarly, a criminal defendant may be caught red-handed in the midst of a burglary. But if the State is dilatory in prosecuting the action, the defendant may have an absolute defense under our speedy trial requirements. If defense counsel failed to raise the speedy trial defense, the criminal defendant may be exonerated when the court later sets aside the conviction because defense counsel was ineffective in not raising this defense. But this clearly does not establish that the defendant was innocent of the charge.
The majority of jurisdictions considering the issue conclude that a criminal defendant bringing a legal malpractice action must show actual innocence. As Chief Judge Posner noted in Levine v. Kling, 123 F.3d 580, 583 (7th Cir. 1997), when a criminal defendant is successful in getting his conviction overturned, he can bring a malpractice action against his former defense counsel, “though he will have to prove in that suit by a preponderance of the evidence that he was in fact innocent, and not just lucky.”
While not ruling on the actual innocence issue, the court in Canaan identified the various states that, having considered the issue, require the criminal defendant in a legal malpractice action to show actual innocence:
*613States requiring actual innocence
Illinois Alaska* Nevada
California Georgia Kentucl<y
Massachusetts Nebraska New York
New Hampshire ire Pennsylvania Texas
Virginia
In discussing policy considerations for adopting the exoneration rule, the court in Canaan raised various issues, some of which apply equally to the adoption of an actual innocence requirement. The court stated:
“Various policies or justifications have been stated for the exoneration rule, including: equitable principles against shifting responsibility for the consequences of the criminal action; the paradoxical difficulties of awarding damages to a guilty person; theoretical and practical difficulties of proving causation; . . . preserving judicial economy by avoiding relitigation of settled matters; . . . availability of alternative postconviction remedies; and the chilling effect on thorough defense lawyering. We find many of these stated reasons persuasive.” 276 Kan. at 123.
Allowing a legal malpractice claim by a criminal defendant who cannot show actual innocence may create problems similar to permitting a criminal defendant to proceed without exoneration. It may have the effect of shifting the consequences for criminal action from the defendant to the defendant’s lawyer and ultimately awarding damages to a criminally guilty party. See Wiley v. County of San Diego, 19 Cal. 4th 532, 966 P.2d 983, 79 Cal. Rptr. 2d 672 (1998); Mahoney v. Shaheen, Cappiello, Stein & Gordon, P.A., 143 N.H. 491, 727 A.2d 996 (1999); Peeler, 909 S.W.2d at 497-98. As the court stated in Levine, 123 F.3d at 582:
“On Levine’s view there would be cases in which a defendant guilty in fact of the crime with which he had been charged, and duly convicted and imprisoned . . . would nevertheless obtain substantial damages to compensate him for the loss of his liberty during the period of his rightful imprisonment.
“Not only would this be a paradoxical result, deprecating and in some cases wholly offsetting the plaintiff s criminal punishment, but it would be contraiy to *614fundamental principles of both tort and criminal law. Tort law provides damages only for harms to the plaintiff s legally protected interests. Restatement (Second) of Torts, § 1 comment d, § 7(1) (1965), and the liberty of a guilty criminal is not one of them. The guilty criminal may be able to obtain an acquittal if he is skillfully represented, but he has no right to that result (just as he has no right to have the jury nullify the law, though juries sometimes do that), and the law provides no relief if the ‘right’ is denied him.”
Likewise, a criminal defendant who cannot show actual innocence asks the jury in the malpractice action to determine that the defense lawyer at the criminal trial was the cause of the plaintiff s damages, not the plaintiffs own criminal conduct. See Steele v. Kehoe, 747 So. 2d 931, 933 (Fla. 1999); Noske v. Friedberg, 656 N.W.2d 409, 414 (Minn. App. 2003). See also Berringe, 133 Md. App. at 484. As stated in Shaw, 861 P.2d at 571, “civil recoveiy should not be a tool for shifting an individual’s responsibility for the individual’s criminal acts.”
In Townsend v. Patterson, No. 104, 527, 2011 WL 3658379 (Kan. App. 2011) (unpublished opinion), the plaintiff fired his original defense counsel in his underlying criminal case because of a claimed lack of communication. Townsend then hired private counsel to take over his defense. After Townsend pled no contest to an amended misdemeanor battery charge and completed probation, he sued his original attorney to recover the costs of hiring his retained attorney. The district court held that Townsend’s claim was one for legal malpractice and held that Townsend was required to show that he would have obtained an acquittal or dismissal of the criminal charge but for his first attorney’s failures. The Court of Appeals, relying on Canaan, affirmed, emphasizing the importance of Townsend’s guilt or innocence to the success of his claim:
“It is difficult to envisage a scenario in which a plaintiff sues a former criminal defense attorney for breach of a duty imposed by law pursuant to the attorney-client relationship, but the plaintiff s guilt or innocence is not ultimately at issue. Even here, where Townsend’s claimed injury is the monetary expense of hiring a second lawyer to perform the job Patterson allegedly neglected, Townsend would not be in the position to need a lawyer at all if not for a criminal charge against him to which he pled no contest. Perhaps Townsend would have a stronger argument in this case had he been exonerated of the charge. But it cannot be said that his guilt or innocence is not at issue in the case.” Townsend, 2011 WL 365379, at “4.
*615Actual innocence is different from legal innocence. Many courts Rave recognized the distinction. See, e.g., Shaw, 861 P.2d at 570 n.3. Legal innocence is the State’s failure to establish the defendant’s guilt beyond a reasonable doubt in a criminal trial. It may also arise when the criminal defendant obtains a favorable ruling from the court that effectively bars the prosecution, such as the exclusion of damning evidence due to improper conduct by the State. We impose the exclusionaiy rule, for example, “ ’to compel respect for the constitutional guaranty in the only effective available way—by removing the incentive to disregard it.’ [Citation omitted.]” Mapp v. Ohio, 367 U.S. 643, 656, 81 S. Ct. 1684, 6 L. Ed. 2d 1081 (1961). We do so to satisfy “ judicial integrity.’ ” 367 U.S. at 659. But die California Supreme Court stated: “These and other constitutional protections are to safeguard against conviction of the wrongly accused and to vindicate fundamental values. They are not intended to confer any direct benefit outside the context of the criminal justice system.” Wiley, 19 Cal. 4th at 541. Thus, a defendant may be legally, but not actually, innocent because of the State’s inability to introduce available evidence of guilt, but the Wiley court would not permit the criminal defendant to take advantage of that fact in the prosecution of a civil legal malpractice action. It is against California’s public policy to permit a criminal defendant who fails to show actual innocence to prevail in a legal malpractice action and thereby profit from die defendant’s own criminal conduct by obtaining a money judgment against the criminal defense lawyer which compensates the defendant for the punishment imposed upon him for his criminal conduct. 19 Cal. 4th at 537-38.
To require a showing of actual innocence clearly treats criminal defendants who bring malpractice actions differently than plaintiffs suing their lawyers after less than successful civil disputes. But courts have recognized this as a proper distinction in carrying out a state’s public policy. Alaska’s public policy, for example, is that “civil recovery should not be a tool for shifting an individual’s responsibility for the individual’s criminal- acts.” Shaw, 861 P.2d at 571.
The traditional method for trying a legal malpractice case is to conduct a trial within a trial. In trying the malpractice claim the *616plaintiff must present evidence to establish that but for defense counsel’s negligence, the outcome of the underlying case would have been more favorable. When the plaintiff is a former criminal defendant, the plaintiff should also have to establish actual innocence. California, following die typical scenario, requires the plaintiff “to prove by a preponderance of the evidence” at the trial of the malpractice action that the plaintiff did not commit the charged crime. Wiley, 19 Cal. 4th at 545.
Here, Mashaney would have us allow him to obtain a judgment against his defense counsel to compensate him for the time and other losses he claims he suffered from having been convicted of crimes which he very may well have committed.
A survey of the cases considering an actual innocence requirement shows tiiat adopting such a requirement does not satisfy all concerns. Rules based upon public policy seldom do. As a matter of public policy our legislature has created statutes of limitation that prevent the prosecution of stale claims. That public policy arises out of concerns tirat over time memories fade and witnesses die or move away, thus depriving defendants of an adequate opportunity to defend themselves. Thus, a claim may be commenced today but not tomorrow if the limitation period has run in the meantime, regardless of the clear recollection and availability of all necessary witnesses. Legislators, and courts when called upon to do so in the absence of legislative action, have the ability to refine their response to public policies over time. Such it is with the policy we recognize in Mashaney s case.
The Canaan court began its analysis with the following from 3 Mallen & Smith, Legal Malpractice § 26.3, 810 (5th ed. 2000): “ "Today, the courts generally have accepted the principle that guilt or innocence is relevant to pleading and proving a legal malpractice cause of action.’ ” 276 Kan. at 120. Consistent with that preface, we conclude that in his malpractice action Mashaney must establish that he is actually innocent of the sexual abuse of his 5-year-old daughter which led to his convictions in his underlying criminal case. The district court did not err in so concluding.
*617• The Effect of Mashaney’s Plea
Our final issue is whether Mashaney’s pleas to the charges of attempted aggravated battery and aggravated endangerment of a child make it impossible for him to prove his actual innocence. Mashaney entered a plea similar to that entered by the defendant in North Carolina v. Alford, 400 U.S. 25, 91 S. Ct. 160, 27 L. Ed. 2d 162 (1970).
Alford was charged with first-degree murder, a capital crime. The State’s evidence against him was quite strong. Faced with the possibility of a death sentence, Alford pled guilty to the reduced charge of second-degree murder and received a 30-year prison sentence. At his plea hearing, Alford denied that he committed the murder but said he was pleading guilty to the reduced charge to avoid the death penalty.
Similarly, Mashaney pled guilty to attempted aggravated battery and aggravated endangering of a child in order to avoid a retrial on the original charges of aggravated criminal sodomy and aggravated indecent liberties with a child, and to avoid being convicted again on those original charges. He also based his plea on the anticipation that he would be sentenced on the amended charges to the time he already served on his prior conviction, thus making him a free man.
In Alford, the defendant later sought to set aside his guilty plea because it was the product of fear and coercion. The court noted:
“Thus, while most pleas of guilty consist of both a waiver of trial and an express admission of guilt, the latter element is not a constitutional requisite to the imposition of criminal penalty. An individual accused of crime may voluntarily, knowingly, and understandingly consent to the imposition of a prison sentence even if he is unwilling or unable to admit his participation in the acts constituting the crime.” 400 U.S. at 37.
The court upheld Alford’s guilty plea as constitutional so long as the plea met other constitutional requirements of being made knowingly, voluntarily, and understandingly. 400 U.S. at 37.
In Kansas, an Alford plea is similarly characterized as a guilty plea, even though the defendant publicly maintains his or her innocence. See State v. Case, 289 Kan. 457, 460-61, 213 P.3d 429 (2009). The Kansas Statutes Annotated state that “[a] plea of guilty *618is admission of the truth of the charge and eve'iy material fact alleged therein.” (Emphasis added.) K.S.A. 22-3209(1). Kansas does not distinguish between an Alford plea and a guilty plea in terms of their effect on the defendant once he or she enters the plea. See K.S.A. 22-3209(1).
Mashaney argues that his guilty plea does not bar his claim. He relies on the Washington Court of Appeals decision in Falkner v. Foshaug, 108 Wash. App. 113, 29 P.3d 771 (2001). In that case, a jury convicted Falkner of second-degree murder for the death of his wife. After his conviction, Falkner moved for a new trial based on ineffective assistance of counsel. The district court denied Falk-ner s motion, but an appellate court found that Falkner’s argument had merit and vacated Falkner’s conviction and remanded the case for a new trial. 108 Wash. App. at 115.
While the second trial was in progress, the State offered to end the matter if Falkner agreed to plead to the lesser-included charge of first-degree manslaughter. Falkner accepted tire deal and entered an Alford plea, maintaining that he was innocent of the crime. The district court accepted Falkner’s plea and sentenced him to less time than he had already served on the original charge, so Falkner was immediately released. Falkner tiren sued his first defense attorney for legal malpractice. Defendant Foshaug moved for summary judgment, arguing that Falkner’s plea precluded his claims. The district court granted Foshaug’s motion.
The Washington Court of Appeals reversed, finding that Falk-ner’s Alford plea did not preclude his action against Foshaug. The Falkner court recognized that one of the key conflicts in allowing a legal malpractice suit by a defendant adjudged guilty of the crime is that the defendant may be found guilty in criminal court, where the burden of proof is much higher, but innocent in civil court with its lower preponderance standard. The Falkner court stated that because Falkner maintained his innocence of his wife’s death, there was no problem created if Falkner were to succeed in his malpractice action and be adjudged innocent in civil court. 108 Wash. App. at 125.
Washington is the only state that appears to take this view. In fact, the Falkner. court recognized that other jurisdictions have taken the opposite view. See Falkner, 108 Wash. App. at 125.
*619Although Mashaney urges this court to follow Falkner, the law in Kansas dictates that we do otherwise. Our Supreme Court has held that “[a] plea of guilty to a charge is an admission of an act which was the basis for that charge. When relevant, the plea of guilty to that charge may be admitted into evidence in a subsequent civil action as an admission of the act charged.” (Emphasis added.) Patrons Mut. Ins. Ass’n v. Harmon, 240 Kan. 707, 711, 732 P.2d 741 (1987). Here, Mashaney pled guilty when entering his Alford plea. See Case, 289 Kan. at 460-61. Kansas recognizes Alford pleas but does not distinguish them in practice from a guilty plea. See K.S.A. 22-3209(1).
Mashaney pled guilty to the charges of attempted aggravated battery and aggravated endangering of a child. He is precluded from recovering damages for legal malpractice if, as we have now determined, he is unable to prove actual innocence. In the context of this case, this would require Mashaney to be able to prove to the juiy in his malpractice case that he did not commit the indecent acts with his 5-year-old daughter, which led to his convictions at trial.
Mashaney was originally charged and convicted of one count of aggravated criminal sodomy and two counts of aggravated indecent liberties with a child. The victim was his 5-year-old daughter. We do not have in the record a copy of the criminal complaint in that case. We do not know the date or dates when the State charged these crimes were committed.
After his convictions were set aside and a new trial was ordered, foe State and Mashaney entered into a plea agreement which is a part of the record. Pursuant to that agreement, Mashaney agreed to enter an Alford plea of guilty or a plea of nolo contendere to the following:
“Count 1: as amended, Attempted Aggravated Battery, severity level 6, person felony, in violation of K.S.A. 21-3301 & 21-3414(a)(l)(A).
“Count 2: as amended, Attempted Aggravated Battery, severity level 6, person felony, in violation of K.S.A. 21-3301 & 21-3414(a)(l)(A).
“Count 3: as amended, Aggravated Endangering of a Child, a severity level 9 person felony, in violation of K.S.A. 21-3608a.”
At foe plea hearing, Mashaney entered Alford pleas of guilty rather than pleas of nolo contendere.
*620The elements of attempted aggravated battery and aggravated endangering of a child are distinctly different from the elements of aggravated criminal sodomy and aggravated indecent liberties with a child.
Mashaney was originally charged with and convicted of aggravated sodomy and aggravated indecent liberties with a child. Following the preliminary hearing, Mashaney was bound over for trial on “aggravated criminal Sodomy with a child < 14 yoa.” According to die journal entiy of judgment, he was convicted under K.S.A. 21-3506(a)(l) which simply provides: “(a) Aggravated criminal sodomy is: (1) Sodomy with a child under 14 years of age.”
Mashaney was also bound over for trial on two counts of “Aggravated indecent liberties w/child; < 14 yoa; Lewd fondling/ touching.” According to the journal entry of judgment, he was convicted under K.S.A. 21-3504(a)(3)(A), which provides:
“(a) Aggravated indecent liberties with a child is:
[[Image here]]
“(3) engaging in any of the following acts with a child who is under 14 years of age:
“(A) Any lewd fondling or touching of the person of either die child or die offender, done or submitted to widi die intent to arouse or to satisfy the sexual desires of eidier the child or the offender, or both.”
The elements of the crimes to which Mashaney entered his Alford plea are as follows:
Counts 1 and 2: K.S.A. 21-3301 is the attempt statute, and it describes an attempt as “any overt act toward the perpetration of a crime done by a person who intends to commit such crime but fails in the perpetration thereof or is prevented or intercepted in executing the crime.” K.S.A. 21-3414(a)(l)(A) defines aggravated battery as: “Intentionally causing great bodily harm to another person or disfigurement of another person.”
Count 3: K.S.A. 21-3608a defines aggravated endangering of a child. The definition includes a variety of acts and circumstances. Because the journal entry of judgment does not specify which subsection applies, we generally describe them as:
(1) Intentionally causing/permitting a child under age 18 to be in a situation in which the child’s life, body, or health is injured or endangered;
*621(2) Recklessly causing/permitting the situation described in (1);
(3) Causing/permitting such a child to be where methamphetamine is manufactured or sold; or
(4) Causing/permitting such a child to be where methamphetamine paraphernalia or volatile, toxic, or flammable methamphetamine chemicals are stored.
We do not know whether the acts Mashaney admitted occurred on the same dates as the acts for which he was convicted at trial. It would seem that based upon the very nature of the charges to which Mashaney pled guilty, his pleas may not have been to the same acts for which he was originally convicted.
But on appeal, the defendants contend that Mashaney entered his guilty plea based upon the same conduct for. which he was originally convicted at trial. In his reply brief, Mashaney discusses his Alford plea, but he does not deny that his Alford plea was based on the same criminal conduct for which he was originally convicted at trial. Mashaney has not included in the record on appeal the transcript of the plea hearing that followed this plea agreement. Thus, we do not know whether Mashaney admitted to the same facts that formed the basis for his earlier convictions at trial. Mas-haney claims the district court erred in determining that he could not prove his actual innocence. That might be true if we knew that the factual basis for Mashaney’s Alford plea was different than the factual basis for his original convictions. Mashaney has the burden of providing a record on appeal that demonstrates the trial court’s error. If he did not admit to the same underlying facts that supported his earlier conviction, he may have a basis for attacking the district court’s ruling. But having failed to provide a record that would support any such argument, this claim of error fails. See State v. McCullough, 293 Kan. 970, 999, 270 P.3d 1142 (2012).
In conclusion, we have determined that Mashaney’s cause of action against his former defense counsel for legal malpractice accrued, for the purpose of calculating the beginning date for the running of the 2-year statute of limitations under K.S.A. 60-513, when Mashaney was “exonerated” in postconviction proceedings which resulted in setting aside his convictions and ordering a new trial. In this regard, the district court erred in concluding that Mas-*622haney’s malpractice action was untimely based upon the causes of action having accrued at an earlier date.
But we also determined that in order to prevail at trial, Mashaney must be able to demonstrate that he was actually, not merely legally, innocent of the charges for which he was convicted. Mas-haney entered an Alford plea of guilty to amended charges before the court-ordered retrial. Mashaney does not contend that the charges to which he entered his Alford plea were based on facts that were different from the facts drat supported his original conviction. Thus, he cannot establish drat he was actually innocent of the original charges which led to his convictions for sexually abusing his daughter. Without such a showing, Mashaney cannot prevail in this malpractice action and, therefore, the district court did not err in dismissing his claim on this basis.
Affirmed.
# * #

In Alaska the plaintiff s lack of actual innocence is an affirmative defense to be pled and proven by the malpractice defendant. Shaw v. State Dept. of Admin., 861 P.2d 566, 572 (Alaska 1993).